Case: 18-11662   Date Filed: 07/30/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11662
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:12-cr-00034-TJC-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER SHAMAR MCCAIN,
Custody,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 30, 2019)

Before ROSENBAUM, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-11662      Date Filed: 07/30/2019     Page: 2 of 6


       In 2014, Christopher McCain pleaded guilty to two counts of Hobbs Act

robbery, in violation of 18 U.S.C. § 1915(a) (“counts 1 and 3”), and two counts of

brandishing a firearm in furtherance of a “crime of violence,” namely, the Hobbs

Act robbery offenses charged in counts 1 and 3, in violation of 18 U.S.C. § 924(c)

(“counts 2 and 4”). The district court sentenced him to a total of 385 months’

imprisonment, consisting of one month on each of counts 1 and 3, set to run

concurrently with each other, followed by 84 months’ imprisonment as to count 2,

set to run consecutive to all other sentences, and 300 months’ imprisonment as to

count 4, also set to run consecutive to all other sentences.

       On appeal, McCain argues that his § 924(c) convictions in counts 2 and 4 are

invalid, because: (1) § 924(c)(3)(B)’s “residual clause” is unconstitutionally vague;

and (2) his two companion convictions for Hobbs Act robbery do not qualify as

“crime of violence” predicates under § 924(c)(3)(A)’s “elements clause.”

       Generally, we review de novo whether a particular offense is a “crime of

violence” under 18 U.S.C. § 924(c). United States v. St. Hubert, 909 F.3d 335,

345-46 (11th Cir. 2018), cert. denied, 139 S. Ct. 1394 (2019). However, when a

defendant fails to object to a sentencing error before the district court, we review

for plain error. United States v. Beckles, 565 F.3d 832, 842 (11th Cir. 2009).

Under plain-error review, “[a]n appellate court may not correct an error the

defendant failed to raise in the district court unless there is: (1) error, (2) that is


                                             2
               Case: 18-11662     Date Filed: 07/30/2019    Page: 3 of 6


plain, and (3) that affects substantial rights.” United States v. Rodriguez, 398 F.3d

1291, 1298 (11th Cir. 2005) (quotation omitted). To be plain, “the legal error must

be clear or obvious, rather than subject to reasonable dispute.” Puckett v. United

States, 556 U.S. 129, 135 (11th Cir. 2009). And “[i]t is the law of this [C]ircuit

that, at least where the explicit language of a statue or rule does not specifically

resolve an issue, there can be no plain error where there is no precedent from the

Supreme Court or this Court directly resolving it.” United States v. Lejarde-Rada,

319 F.3d 1288, 1291 (11th Cir. 2003).

      Moreover, under our prior precedent rule, “a prior panel’s holding is binding

on all subsequent panels unless and until it is overruled or undermined to the point

of abrogation by the Supreme Court or by this Court sitting en banc.” United

States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

      Under the Armed Career Criminal Act (“ACCA”), a defendant convicted of

being a felon in possession of a firearm under 18 U.S.C. § 922(g) who has three or

more prior convictions for a “violent felony” faces a mandatory minimum 15-year

sentence. 18 U.S.C. § 924(e)(1). The ACCA defines a “violent felony” as any

crime punishable by a term of imprisonment exceeding one year that:

      (i)    has as an element the use, attempted use, or threatened use of
             physical force against the person of another; or

      (ii)   is burglary, arson, or extortion, involves use of explosives, or
             otherwise involves conduct that presents a serious potential risk
             of physical injury to another.
                                           3
              Case: 18-11662     Date Filed: 07/30/2019    Page: 4 of 6




Id. § 924(e)(2)(B) (emphasis added). The first prong of this definition is referred

to as the “elements clause,” the first part of the second prong contains the

“enumerated crimes clause,” and the latter part of the second prong contains the

“residual clause.” See United States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012).

In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court struck

down as unconstitutionally vague the ACCA’s residual clause. Id. at 2555-58,

2563 (2015). The Court held that the requirement for courts to apply the

“imprecise ‘serious potential risk’ standard” in the “residual clause” to the

“judicially imagined ‘ordinary case’” of a crime, utilizing the categorical approach,

resulted in indeterminacy that “denie[d] fair notice to defendants and invite[d]

arbitrary enforcement by judges.” Id. at 2557-58, 2563. Thereafter, the Supreme

Court held in Welch that Johnson announced a new substantive rule that applies

retroactively to cases on collateral review. Welch v. United States, 136 S. Ct.

1257, 1264-65, 1268 (2016).

      More recently, in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme

Court reviewed the Board of Immigration Appeals’s determination that California

convictions for first-degree burglary were “crimes of violence,” as defined in 18

U.S.C. § 16(b), thereby rendering an alien removable for having been convicted of

an aggravated felony. Id. at 1211. In contrast to the language of the ACCA that

was invalidated in Johnson, the “residual clause” in § 16(b), which had been
                                          4
              Case: 18-11662     Date Filed: 07/30/2019    Page: 5 of 6


incorporated into the Immigration and Nationality Act, defined a “crime of

violence” as “any other offense that is a felony and that, by its nature, involves a

substantial risk that physical force against the person or property of another may be

used in the course of committing the offense.” Id. (quoting 18 U.S.C. § 16(b)).

Discounting the “textual discrepancies” between the statutory language of the

ACCA and § 16(b), the Court in Dimaya struck down § 16(b)’s “residual clause,”

repeatedly stating that a “straightforward application” of the Johnson decision to

§ 16(b) demonstrated that it also was void for vagueness. Id. at 1210, 1213-16,

1218-23. The Court explained that, because § 16(b) possessed the same two “fatal

feature[s]”—the ordinary-case requirement and an ill-defined risk threshold—as

did the ACCA’s residual clause, it likewise produced “more unpredictability and

arbitrariness than the Due Process Clause tolerate[d].” Id. at 1213-16 (quotation

marks omitted).

       Distinct from the ACCA and § 16(b), 18 U.S.C. 924(c) provides for a

mandatory consecutive sentence for any defendant who uses or carries a firearm

during a “crime of violence” or a “drug-trafficking crime.” 18 U.S.C. § 924(c)(1).

For the purposes of § 924(c), “crime of violence” means an offense that is a felony

and:

       (A)   has as an element the use, attempted use, or threatened use of
             physical force against the person or property of another, or

       (B)   that by its nature, involves a substantial risk that physical force
                                           5
              Case: 18-11662     Date Filed: 07/30/2019   Page: 6 of 6


             against the person or property of another may be used in the
             course of committing the offense.

Id. § 924(c)(3)(A), (B) (emphasis added). Section 924(c)(3)(A) is referred to as

the “elements clause,” while § 924(c)(3)(B) is referred to as the “residual clause.”

United States v. Davis, No. 18-431, 2019 WL 2570623 at *3 (U.S. June 24, 2019).

      Here, McCain’s claim necessarily fails under the elements clause. Our

binding precedent holds that Hobbs Act robbery—the statute underlying both of

McCain’s predicate convictions—qualifies as a “crime of violence” under

§ 924(c)(3)(A)’s elements clause. See St. Hubert, 909 F.3d at 345-46. As a result,

McCain’s convictions in counts 2 and 4 are valid despite the Supreme Court’s

recent holding that § 924(c)(3)(B)’s residual clause is unconstitutionally vague.

See Davis, 2019 WL 2570623 at *13. Accordingly we affirm his convictions.

      AFFIRMED.




                                          6